DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, 13-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartman et al. (US 20110145881 A1). 
	Regarding claim 1, Hartman teaches a method for playing data, applied to a first terminal, the method comprising: 
	obtaining video stream data of a target video shared by a second terminal in a virtual space according to a data receiving service corresponding to a data receiving identity, starting a first player in response to the first terminal being a guest terminal and obtaining the video stream data of the target video from a server through the first player, wherein the video stream data of the target video comprises video picture stream data and video audio stream data (obtaining A/V content of a broadcast event shared/invited by a user associated with a client for watching and interact with one or more network users in a social video room via a server in accordance with information/features using MyFandom/FantasyLive features  – see FIGs. 1-11A, abstract, 0040-0043, 0045, 0050, 0052, 0055, 0074-0077, 0079-0088, and 0100);
	obtaining live stream data, starting a second player, and obtaining the live stream data from the second terminal through the second player; wherein the data receiving identity is an identity for the first terminal to receive data, the live stream data is an audio and video data stream provided by the second terminal, and the second terminal is a terminal in a same virtual space as the first terminal; wherein the second terminal is an anchor terminal (obtaining live stream provided by the user, wherein the information/features comprise identity of one or more network users, e.g., friends, and providing the live stream from the user to one or more other network users in the same social video room – FIGs. 5,11A-11B, 0050, 0052, 0053, 0076, 0080, 0086, 0089-0092, and 0100); and 
	playing the video stream data of the target video and the live stream data, shielding the video audio stream data and playing the video picture stream data through the first player; and playing the video audio stream data and the live stream data through the second player (displaying the A/V content of the broadcast event and the live stream  at the devices of the user and one or more network users – see 0050, 0053, 0055, 0089, 0090-0091, 0100, and FIG. 11A-11B).
	Regarding claim 2, Hartman teaches that wherein before obtaining video stream data of a target video shared by a second terminal in a virtual space according to a data receiving service corresponding to a data receiving identity, and obtaining live stream data, the method further comprises: obtaining the data receiving identity; and starting the data receiving service corresponding to the data receiving identity (obtaining information/features using the client application and then receiving and playing the sporting event with video conference shared/invited by a host user in a social video room – see 0090- 0092).
	Regarding claim 3, Hartman teaches obtaining repertoire information of the target video, wherein the repertoire information indicates identity information of the target video; and requesting the video stream data of the target video through the repertoire information (requesting for the broadcast event according to the information/features obtained from the user to watch the broadcast event – see 0074-0079, 0080, 0082-0092, and 0100).
	Regarding claim 4, Hartman teaches that wherein the repertoire information comprises one or more of the following: an identifier of the target video, a play name of the target video, and an address link of the target video (information related to a sporting event or a sport game – see 0074-0079, 0080, 0082-0092, and 0100).
	Regarding claim 5, Hartman teaches starting a first player, and obtaining the video stream data of the target video from the server through the first player by using the repertoire information; and said obtaining the live stream data comprises: obtaining the live stream data through the data receiving service corresponding to the data receiving identity (for instance, the network user receives A/V content of the broadcast event in combination with live stream for viewing in accordance with information/features – see 0090-0091).
	Regarding claims 6-7, Hartman teaches that in response to the first terminal being an audience terminal, starting a third player, and obtaining the video stream data of the target video from the server through the third player by using the repertoire information; and said obtaining the live stream data comprises: starting a fourth player, and obtaining the live stream data through the fourth player, playing the video stream data of the target video through the third player; and playing the live stream data through the fourth player (using information/features to request one or more network users/friends to watch a broadcast event, chat or join video conference, i.e., live stream – see FIGs. 6, 9, and 12-15; 0050, 0052, 0053, 0055, 0076, 0080, 0086, 0089-0092, and 0100).
	Regarding claim 8, Hartman teaches obtaining first voice stream data; and providing the first voice stream data to the second terminal and other terminal, wherein said other terminal is a terminal in a same virtual space as the first terminal (providing live stream comprising A/V content provided from the user to one or more network users in the social video room – see FIG. 11A; 0090-0092).
	Regarding claim 10, Hartman teaches receiving an identity adjustment instruction; and obtaining a corresponding data receiving identity according to the identity adjustment instruction; wherein the data receiving identity corresponds to a data receiving service (the user can identify one or more network users using MyFandom and/or FantasyLive – see FIGs.5-9; 0075, 0076, 0079, 0082-0085, and 0088-0089).
	Regarding claim 11, Hartman teaches that wherein the data receiving identity comprises a first data receiving identity and a second data receiving identity; the data receiving service comprises a first data receiving service and a second data receiving service; the first data receiving identity corresponds to the first data receiving service, and the second data receiving identity corresponds to the second data receiving service (using information/features for determining one or more network users who are currently logged on/off the system network, selecting one or more network users to invite watching a broadcast event, and interacting with other users while viewing the broadcast event– see FIGs .5-9; 0075, 0076, 0079, 0082-0085, and 0088-0089).
	Regarding claim 13, Hartman teaches that wherein a play volume of the video audio stream data is less than a play volume of the live stream data (the user can selectively adjust volume of broadcast event and volume of live stream as desired – see 0093 and 0121).
	Regarding claim 14, Hartman teaches a method for playing data, applied to a second terminal, the method comprising: 
	playing video stream data of a target video shared in a virtual space, starting a fifth player, obtaining the video stream data of the target video, shielding video audio stream data of the video stream data, and playing video picture stream data of the video stream data through the fifth player; starting a sixth player, and playing the video audio stream data of the video stream data through the sixth player (presenting A/V content of a broadcast event shared in a social video room at one or more users – see FIGs. 1 and 11A, abstract, 0041-0043, 0050, 0052, 0053, 0090, and 0100); 
	obtaining live stream data; wherein the live stream data is an audio and video data stream provided by the second terminal (obtaining live stream provided from A/V of a user – FIG. 11A, 0050, 0052, 0053, 0076, 0080, 0086, 0089-0092, and 0100); and 
	providing the live stream data to a first terminal, wherein the first terminal is a terminal in a same virtual space as the second terminal, the first terminal is an audience terminal or a guest terminal, and the second terminal is an anchor terminal; receiving and playing first voice stream data provided by the first terminal through the sixth player, merging the first voice stream data into the live stream data, and providing the live stream data after merging the first voice stream data to the first terminal (providing the live stream provided from A/V of the user as a host user, receiving other stream from A/V of other network user in the social video room, and providing the combination of the streams to the network users in the social video room – see FIGs. 1, 2, 11A-11C; 0050, 0052, 0053, 0076, 0080, 0086, 0089-0092, and 0100).
	Regarding claim 15, Hartman teaches creating the virtual space, and determining the target video shared in the virtual space; obtaining repertoire information of the target video, wherein the repertoire information indicates identity information of the target video; and providing the repertoire information of the target video to the first terminal (for instance, the host user creates an interactive social experience, e.g., video conference, via the client applications, and provides the obtained information related to a selected broadcast event or sporting event to one or more network users to invite the network users  for interacting while watching the event – see 0074-0079, 0080, 0082-0092, and 0100).
	Regarding claim 16, Hartman teaches that wherein the video stream data of the target video comprises video picture stream data and video audio stream data, and said playing the video stream data of the target video shared in the virtual space comprises: starting the fifth player, obtaining the video stream data of the target video from a server by using the repertoire information, shielding the video audio stream data of the video stream   data, and playing the video picture stream data of the video stream data, through the fifth player; and starting the sixth player, and playing the video audio stream data of the video stream data through the sixth player (the network users receive A/V content of the broadcast event and A/V content of one or more network users in the social video room from a server in accordance with information/features selected by the host user for watching the event and interacting with other users in the social video room – see FIGs 11A-C, 0050, 0052, 0053, 0076, 0080, 0086, 0089-0092, and 0100).
	Regarding claim 18, see rejection of claim 1.
	Regarding claim 19, see rejection of claim 2.
	Regarding claim 20, see rejection of claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under der 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 20110145881 A1) in view of Cheung et al. (US 20140317660 A1).
	Regarding claim 9, Hartman lacks to teach the features as claimed. However, Cheung teaches using echo reduction and/or cancelling techniques to reduce or eliminate echo resulting from the generated voices and utterances of or more users in a virtual living room where the users can view a channel and discuss about the viewed channel, as these voices and utterances can bounce back into the microphone, and transmitting audio data after echo reduction/cancellation to other users. See 0127-0128. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartman by including an echo signal generated by diffusion of played video audio stream data of the video stream data of the target video, and providing the voice stream data to a second terminal and other terminal comprises: performing an echo cancellation processing on the voice stream data by using the video audio stream data of the target video as a reference signal to obtain the first voice stream data after the echo signal is eliminated; and providing the first voice stream data after the echo signal is eliminated to the second terminal and other terminal as taught or suggested by Cheung in order to preserve highest audio quality of the audio communication between users in a social network. 
	Regarding claim 17, Hartman lacks to teach the features as claimed. However, Cheung teaches using echo reduction and/or cancelling techniques to reduce or eliminate echo resulting from the generated voices and utterances of or more users in a virtual living room where the users can view a channel and discuss about the viewed channel, as these voices and utterances can bounce back into the microphone, and transmitting audio data after echo reduction/cancellation to other users. See 0127-0128. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartman by including an echo signal generated by diffusion of the played video audio stream data of the video stream data, performing an echo cancellation processing on the second voice stream data by using the video audio stream data as a reference signal to obtain the second voice stream data after the echo signal is eliminated, and providing the second voice stream data after the echo signal is eliminated to the first terminal as the live stream data as taught or suggested by Cheung in order to preserve highest audio quality of the audio communication between users in a social network.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 20110145881 A1) in view of Wu et al. (US 20210339152 A1).
	Regarding claim 12, Hartman teaches selecting one or more network users by the host user via application(s) for watching a broadcast event and/or participating in a video conference – see FIGs.5-9; 0075, 0076, 0079, 0082-0085, and 0088-0089. Hartman lacks to teach deleting the second data receiving service, and starting the first data receiving service when detecting that the data receiving identity is adjusted from the second data receiving identity to the first data receiving identity, and deleting the first data receiving service, when detecting that the data receiving identity is adjusted from the first data receiving identity to the second data receiving identity. However, Wu teaches allowing a user to update access restrictions for one or more users by adding or removing a particular user via an application. See 0055, 0065, 0114 and FIG. 6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartman by deleting the second data receiving service, and starting the first data receiving service when detecting that the data receiving identity is adjusted from the second data receiving identity to the first data receiving identity, and deleting the first data receiving service, when detecting that the data receiving identity is adjusted from the first data receiving identity to the second data receiving identity as taught or suggested by Wu for the purposes of allowing a user to easily update access restrictions for one or more users in the interactive video system. Hartman as modified by Wu further teaches providing data receiving service to appropriate users in accordance with the changes of users. See Hartman: FIGs. 5-14 and 0068; Wu: FIG. 6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Spencer et al. (US 20110072366 A1) teaches systems and methods for multimedia multipoint real-time conferencing. 
 	Sarkar et al. (US 11,057,444 B1) teaches systems and methods for shared broadcasting.
	Abulikemu (US 20180367820 A1) teaches a system and method that allows incorporation of user generated content such as user videos of a live event and user commentary about the live event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421